I concur in affirming the decision of the lower court. My reasons are these:
Our inheritance tax is a tax upon the exercise of the right to transmit property from a decedent. State Tax Commission v.Backman, 88 Utah 424, 55 P.2d 171. In that case this court said that such a right of transmission is a creature of statute; and that the state granting the right may impose conditions upon its exercise. In other words the tax is not upon the exercise of a right granted by another state; but upon the exercise of a right granted by this state.
In the present case, the right of transmission is granted by a state other than Utah; and, not only that, but the exercise of that right occurs in that other state. The successful transmission of decedent's interest in the corporation to the heirs or legatees is not contingent upon any law of this state. Utah has not conferred the benefits of that right of transmission. It is not inconceivable that the laws of another state may provide a succession different from the laws of Utah. The right of transmission granted by another state is not one and the same thing as that granted by this state.
There may be some value in the shares of stock attributable to the fact that the incorporation of the Union Pacific Railroad is in Utah, and that some of its tangible property is here, but the exercise of the right of transmission of those shares from decedent to the heirs or legatees is not contingent upon value. Our inheritance tax is not a tax upon decedent's property, be that property what it may; and be its value attributable to whatever cause. *Page 233 
Such section as 80-12-3 (quoted in the prevailing opinion) fix the method of determining the amount of the tax.
                         REPORTER'S NOTE
This case was removed on certiorari to the United States Supreme Court. Following the decision of that court the following decision was rendered.